Citation Nr: 0310445	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post right knee meniscal tear with medial compartment 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active duty from August 1975 to September 
1978 with subsequent National Guard service, including a 
period of active duty for training in May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Review of the record shows that the examiner at a VA 
examination in April 2003 noted that the veteran had filed a 
claim for left knee disability.  The record before the Board 
does not include such a claim, and the Board refers that 
matter to the RO for clarification and action as appropriate.  


REMAND

In its April 2001 rating decision, the RO granted service 
connection for status post right knee meniscal tear with mild 
medial compartment osteoarthritis and assigned a 10 percent 
rating.  The veteran's disagreement with the 10 percent 
rating led to this appeal.  The RO issued a statement of the 
case, and the veteran perfected his appeal as to the rating 
assigned by the RO.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

In April 2003, at the request of the Board, the veteran 
underwent a VA examination concerning his right knee, and the 
report of that examination was sent directly to the Board.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  

As the veteran has not been notified of the necessity of a 
waiver of RO consideration of the added evidence, i.e., the 
April 2003 examination report, the case must be returned to 
the RO so that it may consider the additional evidence and 
readjudicate the claim.  The Board also notes that there may 
be outstanding medical records pertinent to the veteran's 
claim, and efforts should be made to obtain them.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his right 
knee disability at any time since 
November 1999.  With appropriate 
authorization, the RO should obtain 
identified records and associate them 
with the claims file.  In any event, the 
RO should obtain and associate with the 
claims file VA medical records for the 
veteran from the West Los Angeles VA 
Medical Center from January 2000 to the 
present.  This should include, but not be 
limited to, outpatient records, operation 
reports, imaging studies (X-rays, MRI, 
CT) and Nursing Home Care Unit records.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied or that 
he veteran has waived additional time to 
submit evidence.  See also 38 C.F.R. 
§ 3.159 (2002).

3.  After full compliance with notice and 
development requirements, the RO should 
review the record, including all evidence 
added to the record since it issued its 
statement of the case in March 2002.  
Thereafter, with consideration of "staged 
ratings" described in Fenderson v. West, 
12 Vet. App. 119 (1999), the RO should 
readjudicate entitlement to an initial 
rating in excess of 10 percent for status 
post right knee meniscal tear with mild 
medial compartment osteoarthritis.  

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement 
of the case that addresses all evidence 
not previously considered by the RO and 
informs the veteran of laws and 
regulations pertinent to his claim.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





